Exhibit 10.13

 

Form of Non-Employee Director Stock Option Agreement

 

On October 21, 2004, Horizon PCS, Inc. granted stock options to each of Lawrence
Askowitz, Timothy Blitz, Anthony Civale, Jeffrey Jones and Robert Katz pursuant
to a non-qualified stock option agreement in substantially the form attached
hereto as Exhibit 10.13.

 

--------------------------------------------------------------------------------


 

NON-EMPLOYEE
DIRECTOR FORM

 

Exhibit A

 

NONQUALIFIED STOCK OPTION AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

UNDER THE HORIZON PCS, INC.

2004 STOCK INCENTIVE PLAN

 

This NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”), made as of this
       day of                                     ,          , by and between
Horizon PCS, Inc. (the “Company”) and                                   (the
“Participant”) who is a non-employee director of the Company.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Company’s 2004 Stock Incentive Plan (the “Plan”), the
Company desires to afford the Participant the opportunity to acquire, or
enlarge, his ownership of the Company’s common stock (“Stock”), so that he may
have a direct proprietary interest in the Company’s success.

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.                                       Grant of Option.  Subject to the term
and conditions set forth herein and in the Plan, which is attached hereto as
Exhibit A, the Company hereby grants to the Participant, during the period
commencing on the date of this Agreement and ending on the close of business on
the day of the tenth anniversary of the date hereof (the “Expiration Date”), the
right and option (the “Option”) to purchase from the Company, at a price of
$           per share (the “Option Price”), an aggregate of
                      shares of Stock (the “Option Shares”).

 

2.                                       Limitation on Exercise of Option. 
Subject to the terms and conditions set forth herein and in the Plan, the Option
will become vested and exercisable with respect to 16.67% of the shares subject
to the Option on the six (6) month anniversary of the date of grant and as to an
additional 16.67% on each six (6) month anniversary thereafter until the Option
is 100% vested; provided, that, the Participant is then serving as a director of
the Company.  Notwithstanding the foregoing, subject to the limitations of the
Plan, the Committee may accelerate the vesting and exercisability of all or part
of the Option at any time and for any reason.  Upon the occurrence of a Change
in Control (as defined in the Plan), all Options shall become 100% vested and
exercisable; provided, that, the Participant is then serving as a director of
the Company.

 

3.                                       Termination of Service.  Upon a
termination of the Participant’s service, the Option shall remain exercisable as
follows:

 

(a)                                  Upon termination of the Participant’s
service as a director of the Company for any reason, the unvested portion of the
Option shall terminate and cease to be exercisable and

 

1

--------------------------------------------------------------------------------


 

the Participant or his estate or legal beneficiaries in the case of his death,
as applicable, may exercise the vested portion of the Option, but only to the
extent the Option was exercisable immediately prior to termination of service,
until the earlier of the Expiration Date or the last day of the thirty (30) day
period following termination of service (or one (1) year period in the event his
termination of service is as a result of his death), and the Option shall
thereafter terminate and cease to be exercisable.

 

(b)                                 Participant acknowledges and agrees that the
continued vesting of the Option granted hereunder is premised upon his provision
of future services as a director of the Company and the vesting of such Option
shall not accelerate upon his termination of service for any reason unless
specifically provided for herein.

 

4.                                       Time and Method of Exercising Option. 
The Option, to the extent vested, may be exercised, in whole or in part, by
giving written notice of exercise to the Company specifying the number of whole
shares of Stock to be purchased.  Such notice shall be accompanied by the
payment in full of the Option Price.  Such payment shall be made either: (i) in
cash at the time of purchase, (ii) by tendering shares of Stock (either by
actual delivery of shares or by attestation) that are acceptable to the
Committee and have been held by the Participant for at least six months prior to
the exercise, and were valued at Fair Market Value as of the day the shares are
tendered, (iii) in any combination of cash, shares, or attested shares, as
determined by the Committee in its sole discretion or (iv) to the extent
permitted by applicable law, Participant may elect to pay the Option Price upon
the exercise of an Option by irrevocably authorizing a third party to sell
shares of Stock (or a sufficient portion of the shares) acquired upon exercise
of the Option and remit to the Company a sufficient portion of the sale proceeds
to pay the entire Option Price and any tax withholding resulting from such
exercise.

 

5.                                       Issuance of Shares.  Except as
otherwise provided in the Plan, and subject to applicable law, as promptly as
practical after receipt of such written notification of exercise and full
payment of the Option Price and any required income tax withholding, the Company
shall issue or transfer to the Participant the number of Option Shares with
respect to which Options have been so exercised (less shares withheld in
satisfaction of tax withholding obligations, if any), and shall deliver to the
Participant a certificate or certificates therefore, registered in the
Participant’s name.

 


6.                                       NON-TRANSFERABILITY.  THE OPTION SHALL
NOT BE TRANSFERABLE BY THE PARTICIPANT OTHER THAN BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION, AND THE OPTION SHALL BE EXERCISABLE DURING THE
LIFETIME OF THE PARTICIPANT ONLY BY THE PARTICIPANT OR HIS GUARDIAN OR LEGAL
REPRESENTATIVE.  THE TERMS OF THE OPTION SHALL BE FINAL, BINDING AND CONCLUSIVE
UPON THE BENEFICIARIES, EXECUTORS, ADMINISTRATORS, HEIRS AND SUCCESSORS OF THE
PARTICIPANT.  UNTIL THE OPTION HAS VESTED, SHARES SUBJECT TO THE OPTION SHALL
NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF, SHALL NOT BE PLEDGED OR
OTHERWISE HYPOTHECATED AND SHALL NOT BE SUBJECT TO THE CLAIMS OF CREDITORS.


 


7.                                       ADJUSTMENTS.  OPTIONS MAY BE ADJUSTED
OR TERMINATED IN ANY MANNER AS CONTEMPLATED BY THE PLAN.

 

2

--------------------------------------------------------------------------------


 


8.                                       RIGHTS AS SHAREHOLDER.  THE PARTICIPANT
OR A TRANSFEREE OF THE OPTIONS SHALL HAVE NO RIGHTS AS A SHAREHOLDER WITH
RESPECT TO ANY OPTION SHARES UNTIL HE SHALL HAVE BECOME THE HOLDER OF RECORD OF
SUCH SHARES, AND NO ADJUSTMENT SHALL BE MADE FOR DIVIDENDS OR DISTRIBUTIONS OR
OTHER RIGHTS IN RESPECT OF SUCH OPTION SHARES FOR WHICH THE RECORD DATE IS PRIOR
TO THE DATE UPON WHICH HE SHALL BECOME THE HOLDER OF RECORD THEREOF.


 


9.                                       COMPLIANCE WITH LAW.  NOTWITHSTANDING
ANY OF THE PROVISIONS HEREOF, THE PARTICIPANT HEREBY AGREES THAT HE WILL NOT
EXERCISE THE OPTION, AND THAT THE COMPANY WILL NOT BE OBLIGATED TO ISSUE OR
TRANSFER ANY SHARES TO THE PARTICIPANT HEREUNDER, IF THE COMMITTEE DETERMINES,
IN ITS SOLE DISCRETION, THAT THE EXERCISE OF THE OPTION OR THE ISSUANCE OR
TRANSFER OF THE OPTION SHARES CONSTITUTES A VIOLATION BY THE PARTICIPANT OR THE
COMPANY OF ANY PROVISIONS OF ANY LAW OR REGULATION OF ANY GOVERNMENTAL
AUTHORITY.  SUCH DETERMINATION BY THE COMMITTEE SHALL BE FINAL, BINDING AND
CONCLUSIVE.  THE COMPANY SHALL IN NO EVENT BE OBLIGED TO REGISTER ANY SECURITIES
PURSUANT TO THE SECURITIES ACT OF 1933 (AS NOW IN EFFECT OR AS HEREAFTER
AMENDED) OR TO TAKE ANY OTHER ACTION IN ORDER TO CAUSE THE EXERCISE OF THE
OPTION OR THE ISSUANCE OR TRANSFER OF OPTION SHARES PURSUANT THERETO TO COMPLY
WITH ANY LAW OR REGULATION OF ANY GOVERNMENTAL AUTHORITY.


 


10.                                 NOTICE.  EVERY NOTICE OR OTHER COMMUNICATION
RELATING TO THIS AGREEMENT SHALL BE IN WRITING, AND SHALL BE MAILED TO OR
DELIVERED TO THE PARTY FOR WHOM IT IS INTENDED AT SUCH ADDRESS AS MAY FROM TIME
TO TIME BE DESIGNATED BY IT IN A NOTICE MAILED OR DELIVERED TO THE OTHER PARTY
AS HEREIN PROVIDED; PROVIDED, THAT, UNLESS AND UNTIL SOME OTHER ADDRESS BE SO
DESIGNATED, ALL NOTICES OR COMMUNICATIONS BY THE PARTICIPANT TO THE COMPANY
SHALL BE MAILED OR DELIVERED TO THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICE,
AND ALL NOTICES OR COMMUNICATIONS BY THE COMPANY TO THE PARTICIPANT MAY BE GIVEN
TO THE PARTICIPANT PERSONALLY OR MAY BE MAILED TO HIM AT HIS ADDRESS AS RECORDED
IN THE RECORDS OF THE COMPANY.  NOTWITHSTANDING THE FOREGOING, AT SUCH TIME AS
THE COMPANY INSTITUTES A POLICY FOR DELIVERY OF NOTICE BY E-MAIL, NOTICE MAY BE
GIVEN IN ACCORDANCE WITH SUCH POLICY.


 


11.                                 NONQUALIFIED STOCK OPTION.  THE OPTION
GRANTED HEREUNDER IS NOT INTENDED TO BE AN “INCENTIVE STOCK OPTION” WITHIN THE
MEANING OF SECTION 422 OF THE CODE (“ISO”).


 


12.                                 BINDING EFFECT.  SUBJECT TO SECTION 6
HEREOF, THIS AGREEMENT SHALL BE BINDING UPON THE HEIRS, EXECUTORS,
ADMINISTRATORS AND SUCCESSORS OF THE PARTIES HERETO.


 

13.                                 No Right to Continued Service.  Nothing in
this Agreement or in the Plan shall confer upon the Participant any right to
continue in the service of the Company or shall interfere with or restrict in
any way the rights of the Company, which are hereby expressly reserved, to
terminate the services of or discharge the Participant at any time for any
reason.

 


14.                                 GOVERNING LAW.  EXCEPT TO THE EXTENT
GOVERNED BY THE DELAWARE GENERAL CORPORATION LAW, THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF OHIO WITHOUT REGARD TO ITS CONFLICT OF LAW PRINCIPLES.

 

3

--------------------------------------------------------------------------------



 


15.                                 PLAN.  THE TERMS AND PROVISIONS OF THE PLAN
ARE INCORPORATED HEREIN BY REFERENCE, AND THE PARTICIPANT HEREBY ACKNOWLEDGES
RECEIVING A COPY OF THE PLAN.  IN THE EVENT OF A CONFLICT OR INCONSISTENCY
BETWEEN THE TERMS AND PROVISIONS OF THE PLAN AND THE PROVISIONS OF THIS
AGREEMENT, THE PLAN SHALL GOVERN AND CONTROL.  ALL CAPITALIZED TERMS NOT DEFINED
HEREIN SHALL HAVE THE MEANING ASCRIBED TO THEM AS SET FORTH IN THE PLAN.


 

16.                                 Successors and Assigns.  The Company may
assign any of its rights under this Agreement.  This Agreement shall be binding
upon and inure to the benefit of the successors and assigns of the Company. 
Subject to the restrictions on transfer set forth herein, this Agreement shall
be binding upon the Participant and the Participant’s heirs, executors,
administrators, and legal representatives.

 

17.                                 Gender and Number.  The masculine pronoun
shall be deemed to include the feminine, and words in the singular shall be
deemed to include the plural and the plural shall be deemed to include the
singular, unless a different meaning is plainly required by the context.

 

18.                                 Definitions.

 


(A)                                  THE TERM “COMPANY” AS USED IN THIS
AGREEMENT WITH REFERENCE TO SERVICE SHALL INCLUDE THE COMPANY AND ITS
SUBSIDIARIES, AS APPROPRIATE.


 


(B)                                 WHENEVER THE WORD “PARTICIPANT” IS USED IN
ANY PROVISION OF THIS AGREEMENT UNDER CIRCUMSTANCES WHERE THE PROVISION SHOULD
LOGICALLY BE CONSTRUED TO APPLY TO THE BENEFICIARIES, THE EXECUTORS, THE
ADMINISTRATORS, OR THE PERSON OR PERSONS TO WHOM THE OPTIONS MAY BE TRANSFERRED
BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION, THE WORD “PARTICIPANT” SHALL
BE DEEMED TO INCLUDE SUCH PERSON OR PERSONS.


 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

HORIZON PCS, INC.

 

 

 

 

 

By: 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------